Citation Nr: 1102555	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for residuals of shrapnel wound, right lower leg.  

2.  Entitlement to an initial disability rating in excess of 10 
percent for residuals of shrapnel wound, left lower leg.  

3.  Entitlement to an initial disability rating in excess of 10 
percent for residuals of shrapnel wound, right wrist.  

4.  Entitlement tot service connection for eczematous dermatitis, 
claimed as skin rash. 

5.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1966 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  By 
that rating action, the RO granted service connection for right 
leg and left leg shrapnel wounds and assigned each a 10 percent 
disability rating, effective March 14, 2004.  The RO also granted 
service connection for a right wrist shrapnel wound and assigned 
a noncompensable disability rating.  The RO denied service 
connection for hearing loss and a skin disorder.  

The Veteran testified in a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in October 2010.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.






REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are 
applicable to this appeal.

The Veteran has claimed that his service-connected shrapnel wound 
injuries to his right and left leg and right wrist have increased 
in severity since the last VA examination in January 2005.  
Specifically, during his October 2010 hearing the Veteran 
complained of retained shrapnel in his right knee, tingling down 
to his feet when he touches the scar on his right calf, numbness 
related to the right calf scar, arthritis in his right wrist, and 
decreased grip strength.  

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and, in claims for disability compensation, 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. § 
3.159.  In this case, the Board recognizes that the last VA 
examination of the residuals of fragment wounds was conducted in 
January 2005.  VA's statutory duty to assist the Veteran includes 
the duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Consequently, a new VA examination is required to ascertain the 
current severity of the Veteran's right wrist, and left and right 
leg disabilities.

The Board has considered the January 2005 VA examiner's opinion 
that the Veteran's skin disorder may be related to military 
service.  However, this statement is simply too speculative to 
grant service connection.  See Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies "may 
or may not" and is too speculative to establish a medical 
nexus).   As such, another VA skin examination is necessary.  

During a December 2004 VA audiological examination, the Veteran 
reported that he is a DC police officer and his hearing was 
tested every other year due to his occupation.  As there are no 
employment physicals within the claims file, the AMC/RO should 
obtain these records and then get a VA opinion to determine if 
the Veteran's hearing loss is related to his in-service acoustic 
trauma.  

The AMC/RO should also obtain and associate with the claims file 
all outstanding VA and private treatment records concerning his 
lung disability.  See Dunn v. West, 11 Vet. App. 462, 466- 67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
to obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated his claimed disabilities since 
service.  Of specific interest are any DC 
Police Department employment physical 
examinations.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be scheduled for 
appropriate VA examinations for an opinion 
as to the current nature and severity of 
his right left, left leg, and wrist 
shrapnel wound residuals, and etiology of 
his hearing loss and skin disorders.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  An explanation should be 
provided if additional tests or studies are 
not considered to be necessary.  

For the right leg, left leg, and wrist 
disorders, the examination must be 
conducted following the protocol in VA's 
Scar Disability Examination Worksheet, and, 
if appropriate, the VA's Muscle Examination 
Worksheet.

For the skin disorder, the examination must 
be conducted following the protocol in VA's 
Skin Diseases Examination Worksheet.  The 
examiner is asked to provide a medical 
opinion as to whether the Veteran's present 
skin disorder is at least as likely as not 
(50 percent probability or greater) related 
to service to include in-service herbicide 
exposure.  A clear rationale must accompany 
the opinion.

For the Veteran's hearing loss claim, the 
examination must be conducted following the 
protocol in VA's Audio Examination 
Worksheet.  The examiner is asked to 
provide a medical opinion as to whether the 
Veteran's present hearing loss is at least 
as likely as not (50 percent probability or 
greater) related to service.  A clear 
rationale must accompany the opinion.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.  If an 
opinion cannot be made without resort to 
speculation, the examiner must so state and 
further state what, if any, missing 
information is necessary to form a non-
speculative opinion.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

